NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Blake T. Biederman (Reg. No. 34,214) on March 10, 2022.

The application has been amended as follows: 

	IN THE CLAIMS:

	Please amend independent claim 1.

1. (Currently amended) A chemical mechanical polishing pad adapted for polishing a substrate selected from the group consisting of at least one of a magnetic substrate, an optical substrate and a semiconductor substrate, comprising:
a polishing layer adapted for polishing a substrate selected from the group consisting of at least one of a magnetic substrate, an optical substrate and a semiconductor substrate having a 
an isocyanate terminated urethane prepolymer having 8.75 to 9.25 wt% unreacted NCO groups; and,
a curative system consisting essentially of:
20 to 30 wt% of a high molecular weight polyol curative, wherein the high molecular weight polyol curative has a number average molecular weight, Mn, of 10,000 to 12,000; and wherein the high molecular weight polyol curative has an average of 6 hydroxyl groups per molecule; and,
70 to 80 wt% of a 4,4'-methylene-bis-(2-chloroaniline) (MbOCA)  difunctional curative wherein the polishing layer exhibits a density of greater than 0.6 g/cm3; a Shore D hardness of 40 to 60; an elongation to break of 125 to 300%; a G' 30/90 ratio of 1.5 to 4; a tensile modulus of 100 to 300 (MPa); a wet cut rate of 4 to 10 μm/min; and, a 300 mm TEOS removal rate to Shore D hardness ratio (TEOS300-RR/Shore D hardness) of > 28.

Reasons for Allowance
Claims 1 and 3-6 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “wherein the polishing layer comprises a reaction product of ingredients, comprising: an isocyanate terminated urethane prepolymer having 8.75 to 9.25 wt% unreacted NCO groups; and, a curative system consisting essentially of: 300-RR/Shore D hardness) of > 28.”
In their response filed December 17, 2021, Applicant’s amended independent claim 1 to narrow the claimed weight percent range of a high molecular weight polyol curative and the claimed weight percent range of a difunctional curative, and also specified the claimed difunctional curative is MbOCA.  When comparing amended independent claim 1 to working examples 1-14 of Applicant’s specification as originally filed, examiner finds working example 11 is commensurate in scope with amended independent claim 1.  Hence, working example 11 serves as evidence demonstrating unexpected results of Applicant’s claimed chemical mechanical polishing pad recited in amended independent claim 1.
United States Pre-Grant Patent Application Publication No. 2005/0171225 A1 to Kulp (hereinafter “Kulp”) teaches a chemical mechanical polishing pad adapted for polishing a substrate selected from the group consisting of at least one of a magnetic substrate, an optical substrate and a semiconductor substrate (See Abstract; pars. [0007-10] of Kulp), comprising: a polishing layer having a polishing surface adapted for polishing a substrate selected from the group consisting of at least one of a magnetic substrate, an optical substrate and a semiconductor substrate (pars. [0007-10], [0029-30], [0035]; Examples of Kulp), wherein the polishing layer 
When comparing the teachings of Kulp to Applicant’s working example 11, the Kulp reference does not teach explicitly the claimed weight percent unreacted NCO groups range; the claimed high molecular weight polyol curative, its claimed weight percent range, its claimed number average molecular weight, and its claimed hydroxyl groups per molecule range; and, the claimed difunctional curative and its claimed weight percent range.  Given these numerous differences between the teachings of Kulp and Applicant’s amended independent claim 1, the chemical mechanical polishing pad of the Kulp reference is not identical or substantially identical to the claimed chemical mechanical polishing pad of amended independent claim 1.  As a result, the chemical mechanical polishing pad of the Kulp reference cannot exhibit and possess the properties recited, i.e., density, Shore D hardness, elongation to break, G` 30/90 ratio, tensile modulus, wet cut rate, and TEOS removal rate to Shore D hardness ratio, of amended independent claim 1.
For these reasons, there is no obvious reason to modify the teachings of the Kulp reference using any one or more of the Hutzler, Fukuda or Kulp II references and teach “wherein the polishing layer comprises a reaction product of ingredients, comprising: an isocyanate terminated urethane prepolymer having 8.75 to 9.25 wt% unreacted NCO groups; and, a curative system consisting essentially of: 20 to 30 wt% of a high molecular weight polyol curative, wherein the high molecular weight polyol curative has a number average molecular weight, Mn, 300-RR/Shore D hardness) of > 28” according to Applicant’s amended independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731